ALLOWANCE
	This action is in response to Applicant’s submission dated April 5, 2021; in which Applicant amended claims 2-11, 15 and 18-19.  Claims 1-11, 15, and 18-21 are allowed.


Examiner’s Amendment
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	In a telephone discussion dated April 8, 2021; Applicant gave Examiner authorization for this Examiner’s Amendment.  
	The Application has been amended as follows:
	Claims 1, 15, and 18-19: AMENDED: remove “or S” from the options for X.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.


/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        United States Patent and Trademark Office			 
Tel. No.: (571) 272-9932